EXHIBIT 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into this 14th day of November, 2011, by and between Gary C.
Butler (hereinafter referred to as “Butler”), and Automatic Data Processing,
Inc. (hereinafter referred to as the “Company”).
 
In exchange for the mutual promises contained herein, Butler and the Company,
intending to be bound hereby, covenant and agree as follows:
 
1.           Butler’s employment with the Company has terminated effective
November 8, 2011.  Effective November 8, 2011, Butler has ceased to be an
executive officer of the Company.  The letter agreement, dated June 28, 2006
(the “2006 Employment Agreement”), between the Company and Butler, shall have no
further force and effect and is hereby superseded in its entirety by this
Agreement.
 
2.           The Company and Butler further agree to the following:
 
(a)          The Company will pay Butler for his 32 hours of accrued and unused
vacation as of November 8, 2011.
 
(b)          The Company will reimburse Butler for outstanding expenses properly
incurred through the date hereof that are submitted to the Company no later than
December 9, 2011.  All such expenses will be reimbursed in accordance with the
Company’s existing policy.
 
(c)          Subject to ADP’s reasonable prior approval, the Company will
provide Butler with appropriate office and secretarial support until Butler’s
72nd birthday, which office will not, in any event, be located in an ADP
facility.
 
(d)          The personal perquisite allowance provided to Butler terminated
effective November 8, 2011.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)          The Company will allow Butler to keep the company car leased to him
and will arrange for the transfer of title into Butler’s name.  Butler will
procure his own insurance coverage and will be fully responsible for any State
sales taxes, registration fees and any other transfer fees owing upon such
transfer, less any sales taxes attributable to the portion of the vehicle for
which Butler made a contribution at the time the vehicle was leased.  Michael
Beiger, Sr. Director Global Fleet Management, will coordinate the details of
such transfer with Butler.  The Company may withhold any tax (or other
governmental obligation) arising as a result of the transfer of ownership to
Butler of the Company car as a condition to such transfer.  Withholding and
other taxes arising out of the transfer of ownership to Butler of the company
car shall be deducted from Butler’s accrued and unpaid salary as of his date of
termination or, subject to paragraph 6 below, from other amounts to which Butler
is entitled, to the extent Butler’s salary accrual exceeds such withholding
obligation.
 
(f)           The Company will allow Butler, until his 72nd birthday, to use the
ADP travel group to make his personal travel arrangements using his own funds.
 
(g)          Butler’s rights under the ADP Deferred Compensation Program (the
“DC Program”) shall continue in accordance with the terms of the DC Program and
Butler’s elections thereunder.  This Agreement does not modify the terms of the
DC Program.
 
(h)          Butler’s spouse is eligible to enroll in the ADP Executive Retiree
Medical Plan (the “Retiree Medical Plan”) as of November 9, 2011, in accordance
with the terms of the Retiree Medical Plan, which has not been modified in any
way by the Agreement.  The election to enroll in the Retiree Medical Plan will
be available until December 9, 2011.  Butler’s welfare benefits (medical,
dental, vision, life, long-term disability, Flexible Spending Accounts (“FSA”),
Accidental Death & Dismemberment Insurance, Business Travel Accident Insurance,
Personal
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
Accident Insurance and any other welfare benefits the Company may provide) have
terminated effective November 8, 2011.  This paragraph (h) shall not be deemed
to affect the conversion rights under any life insurance plans.  Butler will
have the right to continue health and FSA benefits as permitted by law under the
Consolidated Omnibus Budget Reconciliation Act and will be separately notified
of conversion privileges, if any, for Butler’s welfare benefits.
 
(i)           Butler agrees to abide by all of the terms and conditions of
agreements with the Company executed in connection with all ADP stock options or
restricted stock previously granted to Butler (the “Stock Agreements”), and that
any Non-Competition Period, as defined in any such Stock Agreements, shall not
terminate until twenty-four months after November 8, 2011.  All outstanding
unvested ADP stock options previously granted to Butler vested on November 8,
2011.  Butler may exercise all vested ADP stock options within 37 months of
November 8, 2011.  Notwithstanding the foregoing, all vested stock options must
be exercised prior to their original expiration date, regardless of the exercise
periods set forth herein.  All vested stock options that are not exercised
within the time periods set forth above will be cancelled.
 
(j)           Butler understands and acknowledges that for a period of six (6)
months following his last date of active employment he will continue to be a
“Restricted Person” as such term is used in the Company’s Insider Trading
Policy, and he will continue to abide by all rules and limitations applicable
thereunder to Restricted Persons.
 
(k)          For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Butler will be considered a
terminated employee as of November 8, 2011.  As such, contributions, vesting,
matches and other service based benefits, rights and features accorded to
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
employees have terminated as of November 8, 2011.  All the terms and conditions
of the Plans will be governed by the controlling plan documents.  The Plans have
not been modified in any way by the Agreement.
 
(l)           Butler’s participation in the Automatic Data Processing, Inc.
Amended and Restated Employees’ Savings-Stock Purchase Plan (the “Purchase
Plan”) has ended as of November 8, 2011.  Butler shall be reimbursed for all
payments made to the Purchase Plan in accordance with its terms.
 
(m)         All restricted stock owned by Butler prior to the termination of
Butler’s employment with the Company shall continue to be owned by Butler
following the termination of his employment, and the restrictions thereon will
continue to lapse in the same manner as would have been the case had Butler
continued to be an ADP employee.  Butler acknowledges that for income tax
purposes, the restricted stock described in this paragraph shall vest as of the
date hereof and any applicable withholding tax obligations with respect to such
stock shall be satisfied by Butler’s surrendering to the Company the number of
such shares having a fair market value (as determined by the Company in its sole
discretion) on the date hereof equal to such withholding tax obligation.
 
(n)          Butler was awarded a target grant of 65,000 shares of ADP common
stock under the Company’s Performance-Based Restricted Stock program (“PBRS
Program”) for FY’12, to be awarded per the terms of the PBRS Program, with
restrictions lapsing six (6) months after the date of any such award (each, a
“Lapse Date”), such terms to include, without limitation, the execution of a
Restrictive Covenant (as defined in paragraph 2(o) below).  Butler will be
entitled to keep any such PBRS Program shares that were awarded to him;
provided, that any applicable withholding tax obligations with respect to such
PBRS Program shares shall be satisfied on the
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
date of grant of such shares by the Company’s reducing the number of shares
otherwise deliverable to Butler by the number of such shares having a fair
market value (as determined by the Company in its sole discretion) on the date
thereof equal to such withholding tax obligation.  The restrictions on the PBRS
Program shares will continue to lapse in the same manner as would have been the
case had Butler continued to be an ADP employee, provided that Butler does not,
prior to the Lapse Date, violate any Restrictive Covenant.  If prior to a Lapse
Date, Butler violates any Restrictive Covenant, Butler shall immediately forfeit
without consideration such PBRS Program shares.  The election that Butler has
already made under the DC Program to defer the FY’12 award under the PBRS
Program shall remain in effect.  All other terms and conditions of the PBRS
Program shall remain in effect.
 
(o)          Any use of the term “Restrictive Covenant” in the Agreement shall
mean any non-competition, non-solicitation, non-disparagement, non-disclosure or
confidentiality obligations reflected in the provisions of this Agreement or any
other agreement with the Company that Butler has entered into, or any Company
plan, policy or arrangement that applies to Butler.
 
(p)          Butler is a “Participant” as defined in the Automatic Data
Processing, Inc. Amended and Restated Supplemental Officers Retirement Plan
(“SORP”).  Butler’s benefits under the SORP shall be determined in accordance
with, and under the terms of, the SORP.  Butler’s final benefits will be
determined based on his last day worked of November 8, 2011.  Among other
things, the SORP provides that if a Participant violates the non-competition
provisions of any agreement he has entered into with the Company within 24
months after his employment terminates, such Participant shall forever and
irrevocably forfeit all benefits otherwise due him under the terms of the
SORP.  The SORP has not been modified in any way
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
by the Agreement.  For purposes of the 24-month non-competition provision under
the SORP, Butler shall be considered to have terminated employment with the
Company as of November 8, 2011.
 
(q)          The Company will pay an amount equal to Butler’s FY12 bonus at
target by paying Butler $150,000 within 30 days of the date of this Agreement,
and $1.55 million in January 2012.  The payment obligations set forth in this
paragraph represent an unfunded and unsecured promise to pay such amounts to
Butler in accordance with the terms of this Agreement and no assets will be set
aside with respect to such payments.  Nothing in this Agreement may be deemed to
create an escrow, trust, custodial account or fiduciary relationship of any
kind.  Butler shall be required to look to the provisions of this Agreement and
to the Company itself for enforcement of any and all amounts due under this
Agreement and no right to receive payment from the Company under this Agreement
shall be greater than the right of any unsecured creditor of the Company.  The
Company shall withhold from any payment made pursuant to the Agreement federal,
state and local taxes and social security taxes, as well as any other standard
deductions.   Butler’s violation of any Restrictive Covenants then in effect
after the date hereof shall result in the immediate forfeiture and return of any
amounts paid under this paragraph (q).
 
(r)           Butler’s heirs, representatives, assigns or estate shall be
entitled to any payments pursuant to paragraph 2 of this Agreement in the event
of Butler’s death, for any period subsequent to Butler’s death.
 
3.            Butler and the Company (which, for purposes of this paragraph 3,
shall include any of the Company’s affiliates), agree to the following:
 
(a)          Butler agrees that he will not, at any time after the date hereof,
use or disclose to any person, corporation, partnership or other entity
whatsoever, any confidential information,
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
trade secrets or proprietary information of the Company, its vendors, licensors,
marketing partners, clients or prospects learned by Butler during his employment
and/or any of the names and addresses of clients and prospects of the Company.
 
(b)          Butler agrees that all books, handbooks, manuals, files, papers,
memoranda, letters, facsimile or other printed, electronic or audio
communications that he has in his possession that were created, written,
authorized, signed, received, sent or transmitted during his employment or that
are in any way related to the Company or any of its business activities remain
the property of the Company and have not been removed from and/or have been
returned to the Company’s offices.
 
(c)          From November 9, 2011 until November 8, 2013, Butler will not,
directly or indirectly, hire, solicit or encourage to leave the Company’s employ
any employee of the Company or hire any former employee of the Company within
one year after the date such person ceased to be an employee of the Company.
 
(d)          From November 9, 2011 until November 8, 2013, Butler will not,
directly or indirectly, become or be interested in, employed by, or associated
with in any capacity, any person, corporation, partnership or other entity
whatsoever (a “Person”) engaged in any aspect of the Company’s businesses or
businesses the Company had formal plans to enter on November 8, 2011, in a
capacity which is the same or similar to any capacity in which Butler was
involved during the last two years of his employment by the Company.   After
November 8, 2011, however, nothing shall prevent Butler from owning, as an
inactive investor, securities of any competitor of the Company which is listed
on a national securities exchange.  Furthermore, after November 8, 2011, Butler
may become employed in a separate, autonomous division of a corporation or other
entity, provided such division is not a competitor of the Company.
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(e)          From November 9, 2011 until November 8, 2013, Butler will not, on
his behalf or on behalf of any other Person, directly or indirectly, solicit,
contact, call upon, communicate with or attempt to communicate with any Person
that was a client or a bona fide prospective client of the Company before
November 8, 2011 to sell, license or lease any software or service competitive
or potentially competitive with any software or services sold, licensed, leased,
provided or under development by the Company during the two-year period prior to
November 8, 2011.
 
(f)           Butler agrees that he shall not disparage or induce or encourage
others to disparage the Company, its services, products or any of its current or
former affiliates, members, offices, directors, employees or agents. 
 
(g)          Butler agrees that a violation of any Restrictive Covenants,
including the foregoing covenants set forth in this paragraph 3, will cause
irreparable injury to the Company.  Accordingly, the Company shall be entitled,
in addition to any other rights and remedies it may have at law or in equity
(including, without limitation, those specifically set forth in paragraphs 2(n),
2(p) and 2(q) above), to an injunction enjoining and restraining Butler from
doing or continuing to do any such act.
 
(h)          Butler agrees to cooperate with the Company, and to provide all
information and sign any corporate records and instruments that the Company may
hereafter reasonably request with respect to any matter involving his present or
former relationship with the Company (including any direct or indirectly held
subsidiaries), the work he has performed, or any present or former employees or
clients of the Company.
 
(i)           Butler agrees that if he is served with a subpoena or court order
to testify (including but not limited to any such subpoena covered by paragraph
8(d) below) with respect
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
to any matter involving his present or former relationship with the Company, the
work he has performed, or present or former employees or clients of the Company,
he shall, within 5 days of receipt of such subpoena or court order, notify the
“Company”, c/o Automatic Data Processing, Inc., One ADP Boulevard, Roseland, New
Jersey 07068, Attention: General Counsel.  If Butler does not provide such
notice based upon written advice from his legal counsel that he is not legally
permitted to provide such notice to the Company, Butler agrees that he will
request that the person, entity, court or agency serving such subpoena or court
order provide notice consistent with this paragraph 3(i).
 
(j)           The parties agree that this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey.   The parties
agree that the Federal or State courts sitting in Newark, New Jersey shall have
exclusive jurisdiction over the parties with respect to any dispute arising
under or in connection with the Agreement, and the parties further agree to
waive a trial by jury.  The parties agree that if any part or any provision of
the Agreement is determined to be invalid or unenforceable under applicable law
by a court of competent jurisdiction, that part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of said provision or the remaining provisions of the
Agreement.   If Butler does not provide such notice based upon written advice
from his legal counsel that he is not legally permitted to provide such notice
to the Company, Butler agrees that he will request that the person, entity,
court or agency serving such subpoena or court order provide notice consistent
with this paragraph 3(i).
 
4.            Butler agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or estoppel
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
with respect to, any prior, subsequent or other failure by Butler to perform his
obligations under the Agreement.
 
5.            Butler acknowledges that this is the entire agreement between the
parties concerning the subject matter hereof.  Butler acknowledges that there
are no representations by the Company, oral or written, not set forth in the
Agreement upon which he relied in signing the Agreement.
 
6.            Section 409A:
 
(a)          The intent of the parties is that payments and benefits under this
Agreement comply with or will be exempt from Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.
 
(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A.  For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”
 
(c)          The parties agree and acknowledge that on Butler’s date of
termination, Butler will be a “specified employee” within the meaning of that
term under Section 409A(a)(2)(B) and any payment or the provision of any benefit
that is considered nonqualified deferred
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
compensation under Section 409A payable on account of a “separation from
service” which would otherwise be made or provided during the six (6) month
period following Butler’s separation from service shall instead be made or
provided, in lump sum, on the first business day following the date which is the
earlier of (A) the expiration of the six (6) month period measured from the date
of Butler’s “separation from service,” and (B) the date of Butler’s death (the
“Delay Period”).  Any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
 
(d)          With respect to the payment or provision of any benefit
constituting nonqualified deferred compensation subject to Section 409A (i) all
expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Butler, (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit.
 
(e)          For purposes of Section 409A, Butler’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
 
(f)           Nothing contained in this Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
and none of the Company,
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
its direct or indirect parents, subsidiaries or affiliates or any of their
stockholders, employees or representatives shall have any liability to Butler
with respect thereto.
 
7.            Release:
 
(a)          In consideration for the above, Butler (including any family
members, agents, successors or assigns whose claim is based in whole or part on
a Claim, as defined below) agrees to forever release, acquit and discharge
Automatic Data Processing, Inc. and all its subsidiaries, affiliates, divisions
and its and their employees, officers, directors, agents, carriers, and
shareholders and its and their predecessors, successors and assigns
(“Releasees”) from and against all claims, actions and causes of action, of
every kind, nature and description without limitation, whether created by any
constitution, statute, common law, regulation, municipal ordinance, executive
order, contract, duty or obligation arising from any source which exist as of
the date Butler signs the Agreement (“Claims”).  This release includes all
Claims arising under all federal, state and local employment discrimination
statutes, ordinances or regulations including but not limited to, Title VII of
the Civil Rights Act of 1964, as amended, the Equal Pay Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Rehabilitation Act, the Americans with Disabilities Act, as amended, the Family
and Medical Leave Act, the Labor Management Relations Act, the Sarbanes Oxley
Act, the Health Insurance Portability and Accountability Act, the Occupational
Safety and Health Act, and the Employee Retirement Income Security Act, and all
other sex, sexual orientation, marital status, religion, race, national origin,
veterans’, disability, age discrimination, whistleblower and anti-retaliation
laws, including but not limited to, the New Jersey Conscientious Employee
Protection Act, and the New Jersey Law Against Discrimination.  Butler expressly
waives all rights he may have under such laws, and under any amendments thereto,
any claims based on contract, tort, public
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
policy, or any principle of law or equity, and any claim for money, damages,
attorneys’ fees, costs, and injunctive or other relief.
 
(b)          Except as set forth herein, Butler acknowledges, represents and
warrants that the Company owes him no other wages, commissions, bonuses,
vacation pay or other compensation or payments of any nature, other than that
specifically provided for in the Agreement.  Butler further acknowledges that
except as provided for herein, the Company shall not have any obligation to him
or to any other person or entity for any other monies or benefits including, but
not limited to, attorneys’ fees (except as provided below with respect to
indemnification), car allowance, use of a Company car, stock, stock options,
restricted stock, stock purchase plan, pension, medical, life, short-term
disability, long-term disability or other insurance, ERISA benefits, severance
or any obligation set forth in any agreement of employment or other agreement
with the Company, whether such agreement is express or implied, including the
2006 Employment Agreement.   The Company agrees that Butler is not releasing any
claims or rights he may have for indemnification under state or other law or the
charter, articles, or by-laws of the Company and its affiliated companies, or
under any indemnification agreement with the Company or under any insurance
policy providing directors’ and officers’ coverage for any lawsuit or claim
relating to the period when he was a director or officer of the Company or any
affiliated company (including in each case and among other things any associated
rights to attorneys' fees), provided that Butler will not be entitled to assert,
and he hereby waives, any claim for such indemnification and/or insurance
coverage if and to the extent it would compensate him for any amounts owed to
the Company under paragraph 7(c)(ii). 
 
(c) (i) Butler warrants that as of the date hereof (A) he has not filed any
Claim against Releasees, (B) he is unaware of any conduct by any Releasees that
he reasonably believes could
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
form the basis of a material claim against the Releasees, other than those
matters which may have been previously discussed with members of the Company’s
legal department in connection with any pending or threatened litigation, and
(C) there has been no conduct by Butler which could be deemed as unlawful or
would otherwise create a hostile work environment, whether or not it could give
rise to a direct claim against the Company, the Board of Directors or any of the
other Releasees.    
 
(ii) A breach of paragraph 7(c)(i) shall entitle the Releasees to be indemnified
and held harmless for any losses, including attorneys fees, as a consequence of
such breach, provided the affected Releasee or Releasees shall have notified
Butler in writing prior to the third anniversary of this Agreement of a loss or
a claim against Releasees arising out of a breach of paragraph 7(c)(i), and
provided further that Butler’s indemnification obligations hereunder shall be
limited to the dollar amount to be paid to Butler under paragraph 2(q)
hereunder.   Releasees shall retain control of the defense and settlement of any
third party claims against Releasees the subject of indemnification hereunder. 
 
 
 (d)         This release of all Claims shall not be construed to prohibit
Butler from cooperating with the Equal Employment Opportunity Commission
(“EEOC”) in an investigation by the EEOC of any matter, or responding to any
subpoena or other lawfully issued process in any such investigation, except that
Butler waives any monetary recovery in any lawsuit filed by the EEOC on behalf
of Butler or a class in which he would otherwise be a member.
 
8.            Notification of Rights:
 
(a)          Butler has twenty-one days from receipt of the Agreement to
consider it, and to return the signed Agreement to Michael A. Bonarti, General
Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450, Roseland,
New Jersey 07068.  In order for
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
Butler to fully understand his statutory rights and the legal effect of a waiver
by Butler of those rights, he has the right to consult with an attorney.
 
(b)          If Butler elects to sign the Agreement it means that: (i) he has
read the Agreement and understands it; (ii) he has not received any inducements
to sign the Agreement other than what is set forth in the Agreement; (iii) he
has had adequate opportunity to consult with an attorney of his choosing and has
been advised to do so if he chooses; and (iv) he has signed the Agreement
voluntarily and knowingly.
 
(c)          Butler understands and agrees that if he chooses to sign the
Agreement before the expiration of the twenty-one (21) day consideration period,
he has waived the remainder of that period.
 
(d)          After Butler has signed the Agreement, Butler may revoke his
acceptance of it within seven (7) days from the date of his execution of the
Agreement.  Revocation must be made by submitting a written revocation by hand
delivery or certified mail, return receipt requested, to Michael A. Bonarti,
General Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450,
Roseland, New Jersey 07068.  If revocation of the Agreement is not made
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
within the seven (7) day revocation period, the Agreement will become final,
binding and irrevocable on both parties.
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Gary C. Butler and
Automatic Data Processing, Inc. have executed the foregoing Agreement.
 
 

 
GARY C. BUTLER
         
 
By:
 /s/ Gary C. Butler                    
AUTOMATIC DATA PROCESSING, INC.
          By:   /s/ Michael A. Bonarti       Michael A. Bonarti       General
Counsel  

 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 